
	
		III
		109th CONGRESS
		1st Session
		S. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2005
			Mr. Reid (for himself and Mrs. Murray) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		
			March 17, 2005
			Committee discharged; considered, amended, and agreed to
		
		RESOLUTION
		Designating the first day of April 2005 as National Asbestos Awareness Day.
	
	
		
			Whereas dangerous asbestos fibers are invisible and cannot be smelled or tasted;
		
			Whereas the inhalation of airborne asbestos fibers can cause significant damage;
		
			Whereas these fibers can cause mesothelioma, asbestosis, and other health problems;
		
			Whereas asbestos-related diseases can take 10 to 50 years to present themselves;
		
			Whereas the expected survival time for those diagnosed with mesothelioma is between 6 and 24
			 months;
		
			Whereas generally little is known about late stage treatment and there is no cure for
			 asbestos-related diseases;
		
			Whereas early detection of asbestos-related diseases may give some patients increased treatment
			 options and might improve their prognosis;
		
			Whereas the United States has substantially reduced its consumption of asbestos yet continues to
			 consume almost 7,000 metric tons of the fibrous mineral for use in certain
			 products throughout the Nation;
		
			Whereas asbestos-related diseases have killed thousands of people in the United States;
		
			Whereas asbestos exposures continue and safety and prevention will reduce and has reduced
			 significantly asbestos exposure and asbestos-related diseases;
		
			Whereas asbestos has been a cause of occupational cancer;
		
			Whereas thousands of workers in the United States face significant asbestos exposure;
		
			Whereas thousands of Americans die from asbestos-related diseases every year;
		
			Whereas a significant percentage of all asbestos-related disease victims were exposed to asbestos
			 on naval ships and in shipyards;
		
			Whereas asbestos was used in the construction of a significant number of office buildings and
			 public facilities built before 1975; and
		
			Whereas the establishment of a National Asbestos Awareness Day would raise public awareness about the prevalence of asbestos-related diseases and the dangers of
			 asbestos exposure: Now, therefore, be it
		
	
		That the Senate designates the first day of April 2005 as National Asbestos Awareness Day.
		
